
	
		II
		111th CONGRESS
		2d Session
		S. 3060
		IN THE SENATE OF THE UNITED
		  STATES
		
			March 3, 2010
			Mr. Hatch (for himself
			 and Mr. Reid) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To amend the Atomic Energy Act of 1954 to
		  provide for thorium fuel cycle nuclear power generation.
	
	
		1.Short titleThis Act may be cited as the
			 Thorium Energy Security Act of
			 2010.
		2.FindingsCongress finds that—
			(1)the United States and foreign countries
			 will continue to demand increasing quantities of energy into the foreseeable
			 future in order to support economic growth;
			(2)nuclear power provides energy without
			 generating significant quantities of greenhouse gases;
			(3)the growth of nuclear power in the United
			 States and many foreign countries has faced barriers from concerns related
			 to—
				(A)the proliferation of weapons-useable
			 material; and
				(B)the proper disposal of spent nuclear
			 fuel;
				(4)nuclear power plants operating on an
			 advanced thorium fuel cycle to generate nuclear energy—
				(A)would not produce weapons-useable material
			 in spent fuel; and
				(B)would produce less long-term waste as
			 compared to other nuclear power plants;
				(5)thorium fuel cycle technology was
			 originally developed and proven in the United States;
			(6)the United States possesses significant
			 domestic quantities of thorium in accessible high-grade deposits;
			(7)cutting-edge research relating to thorium
			 fuel cycle technology continues to be carried out by entities in the United
			 States; and
			(8)it is in the national security and foreign
			 policy interest of the United States that foreign countries seeking to
			 establish or expand generation and use of nuclear power should be
			 provided—
				(A)access to advanced thorium fuel cycle
			 technology;
				(B)incentives to explore the thorium-based
			 fuel cycle as a means to reduce the risk of nuclear proliferation; and
				(C)access to a secure domestic supply of
			 thorium.
				3.Thorium fuel cycle nuclear power
			 generation
			(a)In generalChapter 19 of title I of the Atomic Energy
			 Act of 1954 (42 U.S.C. 2015 et seq.) is amended by inserting after section 244
			 the following:
				
					251.Thorium fuel cycle nuclear power
				generation
						(a)DefinitionsIn this section:
							(1)ChairmanThe term Chairman means the
				Chairman of the Commission.
							(2)DepartmentThe term Department means the
				Department of Energy.
							(3)OfficeThe term Office means an
				office established under subsection (b)(1).
							(4)SecretaryThe term Secretary means the
				Secretary of Energy.
							(b)Offices for research and regulation of
				thorium fuel cycle nuclear power generationThe Secretary, in consultation with the
				Chairman, shall establish and provide funds to—
							(1)an office for the regulation of thorium
				fuel cycle nuclear power generation within the Commission; and
							(2)an office of thorium-based fuel cycle
				research within the Department.
							(c)Regulations
							(1)FuelNot later than December 31, 2011, the
				Chairman, in consultation with industry and nonindustry experts, shall
				establish standards for the manufacture, testing, use, and management of spent
				thorium-based nuclear fuel.
							(2)Power generationNot later than December 31, 2012, the
				Chairman, in cooperation with the Secretary, shall promulgate regulations for
				facilities and materials used in thorium-based fuel cycle power
				generation.
							(d)Demonstration projects
							(1)In generalThe Secretary, in consultation with
				industry experts, nonindustry experts, and National Laboratories, shall carry
				out demonstration projects for thorium-based nuclear power generation.
							(2)AdministrationIn preparing for and selecting
				demonstration projects, the Secretary shall consult with reactor designers,
				utilities, engineering, and manufacturing firms to—
								(A)determine the optimum use of thorium in
				different reactor types;
								(B)prioritize thorium-based fuel cycle options
				that take advantage of existing nuclear power infrastructure and could be
				deployed in support of light water reactors like reactors used in the United
				States in the near term;
								(C)license the manufacture of thorium-based
				fuels;
								(D)qualify and license thorium-based fuel for
				use in commercial reactors; and
								(E)develop and maintain databases necessary
				for United States industry and regulators to safely license and use advanced
				fuels.
								(e)International partnerships and
				incentivesNot later than
				December 31, 2011, the Secretary shall submit to Congress a report providing
				recommendations with respect to methods of—
							(1)strengthening international partnerships to
				advance nuclear nonproliferation through the design and deployment of thorium
				fuel cycle nuclear power generation; and
							(2)providing incentives to nuclear reactor
				operators to use proliferation-resistant, low-waste thorium fuels in lieu of
				other fuels.
							(f)ReportNot later than 1 year after the date of
				enactment of this section and annually thereafter, the Secretary, in
				consultation with the Chairman, shall submit to Congress a report describing,
				with respect to the preceding calendar year—
							(1)progress made in implementing this section;
				and
							(2)activities carried out by the Department
				and Commission pursuant to this section.
							(g)Authorization of
				appropriationsThere are
				authorized to be appropriated to the Secretary to carry out this section
				$250,000,000 for the period of fiscal years 2011 through
				2016.
						.
			(b)Technical amendmentSection 11 f. of the Atomic Energy Act of
			 1954 (42 U.S.C. 2014(f)) is amended by striking Atomic Energy
			 Commission and inserting Nuclear Regulatory
			 Commission.
			
